ORDER
PER CURIAM:
On May 31, 2000, the appellant moved to stay proceedings in this matter pending a decision by the U.S. District Court for the District of Puerto Rico on the appellant’s action to enforce the Final Stipulation and Order in the case of Giusti-Bravo v. U.S. Veterans Administration, 853 F.Supp. 34 (D.P.R.1993). The Secretary has not responded.
Upon consideration of the foregoing, it is
ORDERED that the proceedings in this appeal are stayed until December 29, 2000. See Hilton Hotels Corp. v. Weaver, 325 F.2d 1010 (D.C.Cir.1963). It is further
ORDERED that the appellant notify the Secretary and this Court of any action taken in the U.S. District Court for the District of Puerto Rico on the motion to enforce the terms of the Final Stipulation and Order before December 29, 2000.